DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1-4, 6 and 21-25 are allowed. The following is an examiner’s statement of reasons for allowance:
The terminal disclaimer, filed 12/17/2021, overcomes the nonstatutory double patenting rejection presented in the previous office action. 

The closest prior art of record - Hartmann et al. (US Patent Publication No. 2008/0016765 Al -discloses a method of preparing a fertilizer composition [Abstract] comprising:
preparing an inorganic coating composition layer comprising urea, ammonium sulfate, ammonium citrate, ammonium phosphate, calcium ammonium nitrate, calcium nitrate, sodium nitrate, ammonium chloride, and mixtures thereof [Paragraph 0053]; and
coating a manure-containing organic material [Paragraph 0054] with the inorganic coating composition to prepare the fertilizer composition [Paragraph 0053],

However, the prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to a process wherein "in said contacting and mixing, the ammonium sulfate and the calcium nitrate react, to produce, on said organic material, a coating comprising one or both of calcium sulfate dehydrate and calcium sulfate and one or both of ammonium nitrate and ammonium sulfate.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/ Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         December 21, 2021